Note ice F Chen ange. at fidcee SER

ae The ited Shailes SEH ourt Ff ia 9 209

 

 

For th Middle District af N th Carolin (aie 9
or eae ie T7-CV- ee —

 

L, Brian David Hill ceethy that this is no longer ny

Currer address '
Bri lan Doere Hill | #307165
N aélins vil ville Gi ae if |
0. Box 1324-55 Wet Church, $
Marti nsville VA 24114 Lif 42 pats been repel)

 

My current addvess as_ot Ja anuary 5 TF [s!
‘Brian David Hill ##00-21172 1/7 YU

esiem Vrain hegional Jail been here since:
RRS Wet  RuerRind December Zz LOLS
Salem, VA 24153

£ cerlity under pegaity at perjury That.
True and correct, Executed 6 Mn January 7 7
1 Li

Kr “ain A, (Ue
SS

eee
__ Bri Vaud Hill #400-21.123
Legal Mail anly Western irginia Beqinal Jnl
~ ~b 85 MV

tT River Koad
alem, VA 24753

—S

 

 

 

My friend's blag! Ju Tithe Perl Wordpress. CoM HS SWC. 0.

Case 1:13-cr-00435-TDS Document 166 Filed 01/09/19 Pane 1 of 1
